DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive.   Applicant asserts that claim 16 has been amended to include the features of objected-to allowable Claim 17.  However, Applicant appears to have taken only a portion of what was deemed allowable subject matter.  The entire wherein clause of claim 17 (now cancelled) should be included in claim 16.  It is a separate wherein clause, given separate patentable weight.  As such, the a second wherein clause (cancelled claim 17) wherein the first driving force is capable of maintaining the position of the holder unit in the gravity direction, adds additional limitations of the first driving force already claimed in claim 16.  (Emphasis added.)  Despite the amendment, there is still a substantial duplicate of the claims and the double patenting is being maintained.  Absent, adding the entirety of a second wherein clause, (cancelled claim 17) the examiner suggests cancelling the claims or adding additional limitations to claim 16, so long as support can be found in the specification. 
 	With regard to the 112(a) rejection, the Examiner maintains that there is a lack of written description with regard to the claimed “second driving force.”  While, the examiner agrees that a second driving force is claimed in claim 4, the written description in the specification is lacking.  Figure 10, which Applicant references does not indicate a .
. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The second driving force is not discussed, described or mentioned1 in the disclosure as originally filed.  

Double Patenting
Claims 16, 18 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 2 and 12 respectively. When two claims in an application 
are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.
The reasons for allowance were previously stated in notice of allowance, dated 4/22/20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As indicated above in the Response to Arguments, a second driving force is claimed in claim 4.